Citation Nr: 1227370	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-06 973A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, from December 20, 1973 to June 1, 1995.

2. Entitlement to an initial rating in excess of 10 percent for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, from June 1, 1995 to December 14, 2006.

3. Entitlement to an initial rating in excess of 20 percent for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, from December 14, 2006 onward. 

4. Entitlement to an initial compensable rating for service-connected impairment of facial nerves from December 20, 1973 to the present. 

5. Entitlement to an initial compensable rating for service-connected visual impairment of the left eye including astigmatism and a left cornea scar from December 20, 1973 to the present.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in which service connection for right facial muscle weakness and sensory loss was granted and evaluated as zero percent disabling. 

In May 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Veteran testified before the undersigned Acting Veterans Law Judge in January 2010.  A transcript of the hearing is associated with the claims file. 

The issue of the appropriate rating for the Veteran's service-connected visual impairment of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From December 20, 1973 to June 1, 1995, service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, was manifested by interference with mastication.

2. From June 1, 1995 to December 14, 2006, service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, was manifested by interference with mastication.
 
3. From December 14, 2006 onward, service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, was manifested by inter-incisal movement limited to no greater than 25.4 millimeters and no less than 25 millimeters.

4. Prior to December 14, 2006, service-connected impairment of bilateral fifth and seventh cranial nerves was manifested by decreased pin prick sensation of only the Veteran's service-connected scars on the right side of his face without other neurological deficit.

5.  From December 14, 2006, service-connected impairment of the right fifth cranial nerve was manifested by laceration of the nerve with diagnosed numbness of the face as indicated by decreased pin prick sensation over the right side of the face from the eye down to the chin; service-connected impairment of the left fifth cranial nerve was manifested by laceration of the nerve, but intact sensation over the left side of the face.

6.  From December 14, 2006 onward, service-connected impairment of the right seventh cranial nerves was manifested by laceration of the nerve with moderate partial paralysis and service-connected impairment of the left seventh cranial nerve is manifested by laceration of the nerve with mild partial paralysis. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no greater, for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, have been met from December 20, 1973 to June 1, 1995.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Codes 5325-9905 (1973).

2. The criteria for an initial rating in excess of 10 percent for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, have not been met from June 1, 1995 to December 14, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5325-9905 (2011).

3. The criteria for an initial rating in excess of 20 percent for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, have not been met from December 14, 2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5325-9905 (2011).

4. The criteria for a compensable rating for service-connected impairment of facial nerves have not been met from December 20, 1973 to December 14, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8207 (2011).

5. The criteria for an initial rating of 10 percent, but no greater, have been met for service-connected impairment of the right fifth cranial nerve from December 14, 2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2011).

6. The criteria for a compensable rating for service-connected impairment of the left fifth cranial nerve have not been met from December 14, 2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2011).

7. The criteria for an initial rating of 10 percent, but no greater, have been met for service-connected moderate partial paralysis of the right seventh cranial nerve from December 14, 2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2011).

8. The criteria for a compensable rating for service-connected mild partial paralysis of the left seventh cranial nerve have not been met from December 14, 2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in May 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to schedule additional VA examinations and to adjudicate the appropriate initial ratings to be assigned for the service-connected facial muscle and nerve disabilities.  A review of the post-remand record shows that VA skin, dental, and neurological examinations were performed in November 2010 and the initial ratings were adjudicated in a December 2011 supplemental statement of the case.  

The Board acknowledges that a VA examination for joints was also to be performed.  However, the Veteran denied injury to joints and bones as a result of the motor vehicle accident (MVA) at the November 2010 VA neurological examination, and no such injuries are reported in service treatment records.  Further, the November 2010 VA neurological examiner examined the joints of the face for impairment, and a November 2010 dental examiner assessed the motion of the mouth and jaw.  Accordingly, the Board finds that the Veteran's joints were sufficiently examined, even if a separate VA joints examination was not performed.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the May 2010 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, although the ratings on appeal are assigned back to December 1973, the initial adjudication of the claim was in March 2007.  A November 2006 letter informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  This letter also advised him of the evidence needed to substantiate disability ratings and effective dates.  Thus, the Board finds that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of January 1974, June 1995, March 2002, December 2006, and November 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history and clinically evaluated the Veteran.  The Board observes that not all VA examinations addressed all factors relevant to the assignment of ratings for the Veteran's service-connected disabilities; however, as these disabilities were not service-connected prior to the May 2010 Board decision, the reports could not have fully addressed all of those factors.  Nevertheless, the Board finds that they did provide information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings as assigned at the time of the VA examination, as well as findings relevant to the ratings on appeal.  

The Board observes that the June 1995, March 2002, and December 2006 examination reports do not reflect that the examiner reviewed the claims file.  However, this factor alone does not render the examination inadequate.  In an increased rating claim, the current findings are most relevant to an equitable outcome.  Further, the medical history as provided by the Veteran to the examiners is consistent with the claims file.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  As nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with the medical history outlined in the claims file, the Board does not find the June 1995, March 2002, or December 2006 VA examinations inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  
 
In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.   

However, none of the above cases or General Counsel Opinion prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable provisions to the period on or after the effective dates of the new regulations.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected facial muscle and nerve disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's claims arise from disagreement with denial of service connection for muscle and nerve disabilities in a February 1974 rating decision.  In April 2011, the Board found clear and unmistakable error in that rating decision, and as a result, the Veteran was granted, service connection for, inter alia, impairment of the facial muscles and impairment of the facial nerves, effective December 20, 1973.  The issues now before the Board are the propriety of the initial ratings assigned for these disabilities.

The Veteran's service-connected impairment of facial muscles, including the Masseter and Aeragoid muscles, is rated pursuant to Diagnostic Codes 5325-9905, for limitation of motion of his mouth due to facial muscle injury.  The disability was rated as 0 percent disabling from December 20, 1973 to June 1, 1995, as 10 percent disabling from June 1, 1995 to December 14, 2006, and as 20 percent disabling from December 14, 2006 onward.  

The Veteran's service-connected facial nerve impairment is rated noncompensably pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8207 (2011).  The assigned rating was not changed during the appeal period.
 
The Board observes that 38 C.F.R. § 4.55 and 4.56 set forth the factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups.  The Board observes that the above provisions are the result of revisions promulgated, effective July 3, 1997.  62 Fed. Reg. 30235-30240 (June 3, 1997).  However, the purpose of the revisions was primarily to eliminate redundancy, improve consistency, and re-order the text previously found at 38 C.F.R. §§ 4.47-4.52.  No relevant substantive changes were made.  See id.; see also 58 Fed. Reg. 33237-33242 (June 16, 1993).

While an injury of the facial muscles may have the same characteristics of wounds to muscle groups, such as being a through and through injury requiring debridement, these regulations pertain to wounds to muscle groups, i.e., Muscle Groups I through XXIII, which include muscles from the neck down to the foot.  38 C.F.R. § 4.73.  The facial muscles are not a muscle group; therefore, the factors for evaluating service-connected muscle disabilities in 38 C.F.R. § 4.55 and 4.56 are not applicable to the instant claim.  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Diagnostic Code 5325 was revised, effective July 3, 1997.  62 Fed. Reg. 30235-30240 (June 3, 1997).  Prior to the revision, the criteria said to consider injury to cranial nerves, minimum rating if interfering to any extent with mastication, 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5325 (1996).

As revised, Diagnostic Code 5325 states that functional impairment due to injury to the facial muscles is to be evaluated as seventh (facial) cranial nerve neuropathy, disfiguring scar, etc.  The minimum rating for interference with mastication is 10 percent.  38 C.F.R. § 4.73 (2011).

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, respectively, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a, Note.

Diagnostic Code 8205 provides that complete paralysis of the fifth cranial nerve warrants a 50 percent rating, severe incomplete paralysis warrants a 30 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  These ratings are dependent on the relative degree of sensory manifestation or motor loss.  Diagnostic Code 8205, Note.  

Diagnostic Code 8207 provides that complete paralysis of the seventh cranial nerve warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  These ratings are dependent upon the relative loss of innervation of facial muscles. Diagnostic Code 8207, Note.

Diagnostic Code 9905 is for limited motion of temporomandibular articulation.  The rating criteria were revised, effective February 17, 1994.  38 Fed. Reg. 2529-2530 (January 18, 1994).  

Prior to the revisions, any definite limitation, interfering with mastication or speech was assigned a 10 percent rating.  Motion limited to 1/2 inch (12.7 centimeters) was assigned a 20 percent rating.  Motion limited to 1/4 inch (6.3 centimeters) was assigned a 40 percent rating.  38 C.F.R. § 4.150, Diagnostic Code 9905 (1993).

The revised Diagnostic Code 9905 provides that inter-incisal range from 31 to 40 millimeters warrants a 10 percent rating; from 21 to 30 millimeters warrants a 20 percent rating; from 11 to 20 millimeters warrants a 30 percent rating; and from 0 to 10 millimeters warrants a 40 percent rating.  Range of lateral excursion limited to 0 to 4 millimeters is assigned a 10 percent rating.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Diagnostic Code 9905, Note.  38 C.F.R. § 4.150, Diagnostic Code (2011).

Relevant medical evidence includes the Veteran's service treatment records, reports of June 1995, March 2002, and November 2010 VA examinations.  A January 1974 VA examination was applicable to only the Veteran's service-connected scars.  There are no treatment records dated between June 1995 and March 2002, and at the December 2006 VA examination, the Veteran stated that he had not received treatment for his facial injuries since 1975.  

The Veteran was involved in a motor vehicle accident (MVA) in April 1973, in which his head hit the windshield, which shattered causing substantial injury to his face.  The May 1973 hospital discharge summary contained in his service treatment records shows that at the time of the accident there were large through and through lacerations of the upper and lower lips, an extremely large laceration into the right paranasal area in the direction of the right and left malar eminences, and an extensive laceration of the right eyebrow.  There was extensive bleeding.  There was a perforating wound of the left maxillary antrum.  Loose and devitalized tissue was removed from the deep tissues of the face, and many large pieces of windshield were removed from the wounds.  The report stated that there were no apparent fractures from the accident.  The columnella of the nose was surgically reattached to the bony skeleton.  Post-surgical recovery was uneventful.  The Veteran complained of inability to open his jaw widely enough to brush his teeth, and an Oral Surgery consult found that this was likely due to the laceration of the Masseter muscle and would respond well to physiotherapy.  It was noted that after a few days of physiotherapy, the Veteran could open his mouth much wider.  No measurements of how far the Veteran could open his mouth were taken.  

A June 1995 scar examination report indicated that the Veteran reported residual feelings of numbness in the immediate vicinity of the scars.  The examiner observed that there was decreased pin prick sensation in the scar sights, but no other neurological deficits.  The Veteran described a feeling of "pulling" when he moved his facial muscles, particularly in his mouth.  The examiner stated that there was no evidence of muscle mass loss in the face.  

At the March 2002 scar examination, symptoms of pulling were reiterated.  Some underlying tissue loss was noted.   

At a December 2006 VA examination, the examiner documented the Veteran's complaints that the opening of his mouth was small and that he had difficulty chewing.  He also reported intermittently having food drool from the right side of his mouth, as well as persistent numbness of the right chin and face.  Physical examination revealed decreased pin prick sensation on the right side of the face from the eye down to the chin, involving the fifth cranial nerve.  Testing of muscle strength revealed right facial muscle weakness in the maxillary area, affecting blowing out his cheek on the right side and moving his mouth laterally on the right when grimacing.  There appeared to be good masseter strength when clamping the jaws.  Opening of the mouth was measured at 1 inch vertically and 1-3/4 inches laterally without pain of movement.  Facial X-rays revealed no abnormalities, no fractures, and normal sinuses.

At a November 2010 dental examination, the right musculature of the cheek and mouth was tight and somewhat atrophied.  The maximum opening achieved was 35 millimeters; however, only 25 millimeters could be achieved without discomfort.  There was some loss of bone of the mandible and maxilla, which the examiner associated with the passage of time and the Veteran being edentulous since 2000.  A panoramic radiograph revealed no dental pathology and no fractures.  The Veteran had subjective complaints of weakness in the musculature of his face, and being unable to take a bite out of a large object such as an apple.  He denied weight loss or lack of nutrition as a result of eating difficulties, but said that he had difficulty with activities such as speaking, whistling, kissing, and sucking on a straw.  
 
At a November 2011 neurological examination, the Veteran had subjective complaints of being unable to feel food or liquid on the inside of his mouth on the right side and in the area of his right upper and lower lip.  

The cranial nerve examination indicated that nerves II, III, IV, and VI were intact.  Examination of cranial nerve VII revealed an inability of the Veteran to elevate the right side of his mouth in a smile due to soft tissue damage resulting in muscular weakness of the Orbicularis Oris muscle.  Loss of function was to a moderately severe degree on the right, and mild degree on the left.  The Veteran could open his mouth to 3.5 centimeters.  When closing his mouth, he demonstrated good Masseter strength.  He demonstrated weakness in his ability to pucker and blow air into his cheeks with mouth closed.  The examiner stated that these were all symptoms of the weakness of the Orbicular Oris musculature.

Examination of the fifth cranial nerve revealed complete sensory loss in the area of the right lower lip, extending down the chin to within 3 centimeters below the chin.  The right upper lip had complete numbness extending to the area of the nose and the right zygomatic arch.  The left upper and lower lip areas had intact sensation.  The examiner diagnosed partial paralysis of the Orbicularis Oris musculature due to laceration of the facial nerves and branches of the seventh cranial nerves bilaterally and numbness of the face as described secondary to lacerations of the branches of the fifth cranial nerves bilaterally.

The Veteran's service-connected muscle disability has been rated as injury to facial muscles resulting in impairment of temporal articulation.  Based on the above evidence, the Board determines that a 10 percent rating, but no greater, is warranted for this disability from December 20, 1973 to June 1, 1995.  In this regard, the Board notes that the Veteran's service treatment records report that he had difficulty opening his mouth and while physiotherapy improved the amount he could open his mouth, whether the range of motion was fully restored was not stated.  Further, the Veteran has offered lay evidence throughout the appeal period that he has had decreased opening of his mouth.  Thus, the Board determines that it is at least as likely as not that the Veteran has experienced interference with mastication from December 20, 1973 to June 1, 1995, which warrants a 10 percent rating under either Diagnostic Code 5325 or Diagnostic Code 9905 under the rating criteria applicable to that period.   

From June 1, 1995 to December 14, 2006, the Board concludes that a rating in excess of 10 percent is not warranted.  The rating assigned contemplates the interference with mastication.  Beyond the impact on mastication, there are no additional effects specific to the service-connected muscle impairments to be compensated prior to December 14, 2006.  The Veteran's neurological deficits and scars are service-connected and rated separately.  A rating in excess of 10 percent is warranted for inter-incisal movement limited to less than 30 mm.  Prior to December 14, 2006, measurements of the Veteran's inter-incisal movement are not of record for consideration.  Moreover, the benefit of the doubt has been applied in assessing the interference with mastication for which a compensable rating is assigned from December 20, 1973 to June 1, 1995.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 53.  Accordingly, the Board determines that a rating in excess of 10 percent is not appropriate at any time during the appeal period prior to December 14, 2006.

At the December 14, 2006 VA examination, inter-incisal movement was documented as one inch with lateral excursion to 1-3/4 inches.  The Board notes that under the pre-revision criteria, a limitation of inter-incisal movement to 1 inch was not specifically addressed by the rating criteria, with a limitation to 1/2 inch being required for a rating of 20 percent and to 1/4 inch for a rating in excess of that. Thus, the pre-revision rating criteria are not more favorable to the Veteran.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (1993).  

The Board takes judicial notice that there are 25.4 millimeters in an inch; thus, at the December 2006 VA examination, the Veteran's inter-incisal movement was limited to 25.4 millimeters.  At the November 2010 VA dental examination, 25 millimeters in inter-incisal movement could be achieved without discomfort.  No greater limitation is documented in the claims file.  A rating in excess of 20 percent requires inter-incisal movement to less than 21 millimeters.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, under Diagnostic Codes 5325-9905 from December 14, 2006 onward.

As for the evaluations assigned for service-connected facial nerve impairments, the Veteran has reported some degree of numbness on the right side of his face, to include not feeling drool on the right side of his mouth and chin.  As noted by the December 2006 and November 2011 VA examiners, these symptoms are associated with the fifth cranial nerve.  

In June 1995, objectively, the Veteran had reduced pin prick sensation over the scars on the right side of his face, but in December 2006, the loss of sensation was on the right side of his face from his eye down to his chin in general.  No other neurological deficits are noted.  Similar loss of sensation was documented again in November 2010.  The November 2010 VA examiner diagnosed numbness of the face as described secondary to lacerations of the branches of the fifth cranial nerves bilaterally.

Examination of the seventh cranial nerve first occurred in November 2010 and revealed that the Veteran's impairments in facial movement were due to weakness of the Orbicularis Oris muscle caused by soft tissue damage.  Thus, the examiner suggested that the weakness was muscular and not neurological in nature.  However, the examiner diagnosed partial paralysis of the Orbicularis Oris musculature due to laceration of the facial nerves and branches of the seventh cranial nerves bilaterally, which implies a neurological deficit.  Therefore, the Board presumes the Veteran has a neurological disability of the seventh cranial nerves.
  
The Board acknowledges that 38 C.F.R. § 4.55 states that compensable ratings for both muscle impairment and neurological disorders will not be assigned unless the injuries affect entirely different functions.  However, that restriction applies to peripheral nerves; there is no such limitation for cranial nerves.  Moreover, the symptoms of the fifth cranial nerve injury are wholly sensory, whereas the compensation assigned for the service-connected muscle disability is based on movement.  The compensation of the symptoms of the seventh cranial nerve injury are for impact on the Orbicularis Oris muscle, which is not involved in opening the mouth, the limitation for which the Veteran is compensated as a muscle disability.  Accordingly, separate ratings for the Veteran's service-connected neurological disorders are permissible under VA regulations.  See 38 C.F.R. §§ 4.14, 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).

 In light of the above, the Board finds that a rating of 10 percent each, but no greater, is warranted for the right fifth cranial nerve and the right seventh cranial nerve, effective December 14, 2006.  Prior to the December 2006 VA examination, no neurological deficits were documented, save loss of sensation over the Veteran's scars on the right side of his face which are separately service-connected and compensated.  The December 2006 VA examination is the first record showing generalized loss of sensation over the right side of the face, rather than just loss associated with the scars.  Although the November 2010 VA examiner indicates the facial nerves were severed bilaterally, the loss of sensation was documented for the right side of the face only, with sensation on the left stated to be intact.  Impairment that is wholly sensory in nature is to be rated at most equal to moderate incomplete paralysis.  38 C.F.R. § 4.124a, Note.  Moderate incomplete paralysis of the fifth cranial nerve is assigned a 10 percent rating under Diagnostic Code 8205.  Therefore, a rating of 10 percent, but no greater, is granted for service-connected impairment of the right fifth cranial nerve, effective December 14, 2006.  As the sensation on the left side is stated to be intact, noncompensable rating remains assigned for the service-connected left fifth cranial nerve.  

With regard to the Veteran's service-connected seventh cranial nerve impairment, the Board observes that the Veteran carries a diagnosis of partial paralysis of the seventh cranial nerve bilaterally as of November 2010.  The examiner indicated that the impairment was to a moderate degree on the right side and to a mild degree on the left side.  Again, the Board notes that this assessment was related to muscle weakness due to soft tissue damage, but as the Board cannot differentiate between the effects of the diagnosed partial paralysis and that of the soft tissue damage, the Board affords the benefit of the doubt to the Veteran and applies this description to the diagnosed partial paralysis as well.  Additionally, the Board observes that the manifestations of this partial paralysis, such as weakness in blowing out the cheek were also noted at the December 2006 VA examination, although no diagnosis of a neurological disorder was proffered.  Accordingly, the Board determines that the diagnosis supplied by the November 2010 VA examiner is applicable to the findings in December 2006 as well.  

Pursuant to Diagnostic Code 8507, a 10 percent rating is warranted for moderate incomplete paralysis.  Thus, impairment less than moderate is noncompensable.  Therefore, the Board grants a 10 percent rating, but no greater, for moderate partial paralysis of the service-connected impairment of the right seventh cranial nerve, effective December14, 2006.  A rating in excess of 10 percent is not warranted unless the incomplete paralysis is severe.  A noncompensable rating remains assigned for the mild partial paralysis of the service-connected left seventh cranial nerve.  

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected disabilities such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has filed a claim for TDIU, which is currently in the process of adjudication by the RO.  Therefore, while the issue is raised by the record, the Board will defer adjudication to allow for appropriate action by the RO on this issue.  
  

ORDER

For the period from December 20, 1973 to June 1, 1995, an initial 10 percent rating, but no greater, is granted for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles.

For the period from June 1, 1995 to December 14, 2006, an initial rating in excess of 10 percent for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, is denied.

For the period from December 14, 2006 onward, an initial rating in excess of 20 percent for service-connected impairment of facial muscles, including the Masseter muscle and Aeragoid muscles, is denied.

For the period from December 20, 1973 to December 14, 2006, an initial compensable rating for service-connected impairment of facial nerves is denied.

For the period from December 14, 2006 onward, an initial 10 percent rating, but no greater, is granted for service-connected impairment of the right fifth cranial nerve.

For the period from December 14, 2006 onward, an initial compensable rating for service-connected impairment of the left fifth cranial nerve is denied.

For the period from December 14, 2006 onward, a 10 percent rating, but no greater, is granted for service-connected moderate partial paralysis of the right seventh cranial nerve.

For the period from December 14, 2006 onward, a compensable rating for service-connected mild partial paralysis of the left seventh cranial nerve is denied.

REMAND

With regard to the Veteran's initial rating claim for service-connected visual impairment of the left eye, the Board determines that a remand is necessary.  Specifically, the first complete adjudication of this rating occurred in the December 2011 supplemental statement of the case (SSOC).  However, this document, nor any document in the claims file, provided the Veteran with the rating criteria applicable to his service-connected vision disability.  Therefore, the Veteran has not been provided all necessary due process with regard to this issue, and a remand is required.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC for the claim of entitlement to an initial compensable rating for service-connected visual impairment of the left eye including astigmatism and a left cornea scar that advises the Veteran of the rating criteria applicable to his service-connected disability.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


